DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-10 are allowable
In regard to independent claim 6, the prior art of record fails to teach or suggest a fuel container as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a container as claimed, including such a container having fuel-activatable self-sealing layer of latex foam that is located exterior to a deformable layer (including that is bonded to the deformable material). 

Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that Tweet et al. (US 2008/0264951) does not teach or suggest to one of ordinary skill in the art that the fuel-reactive rubber layer 46 would be formed via pouring or spraying onto the fuel tank, and the latex foam layer of USPN 3,698,587 itself is not a self-sealing layer (or a fuel-activated seal-sealing layer: see, for example, col. 1, line 52-col. 2, line 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tweet et al. (US 2008/0264951) in view of Bone et al. (US 2011/0097954), and in further view of Dimanshteyn et al. (US 2007/0197686).
In regard to claims 1 and 13, Tweet et al. teach a method of making a self-sealing fuel tank comprising providing the fuel tank with a fuel-activated self-sealing fuel-reactive rubber layer 46 (paragraph 0025), where fuel-reactive rubber layer 46 may comprise at least one of a sponge, a foam, and a natural latex (paragraph 0025; fuel-reactive rubber layer 46 swells upon contact with fuel, paragraph 0025, also see progression of the piercing of rubber layer 46 and subsequent self-sealing of rubber layer 46 in Figures 4-7). In further regard to claim 13, the natural latex of the fuel-reactive rubber layer 46 is a natural rubber. Since Tweet et al. teach that fuel-reactive rubber layer 46 may comprise at least one of a sponge, a foam, and a natural latex 
	While Tweet et al. do not specifically identify the additives in the fuel-reactive rubber layer 46, and thereby does not explicitly disclose that the fuel-reactive rubber layer 46 includes a non-ionic associative thickener as a rheology modifier, Bone et al. teach a multilayer article that includes a layer of latex (base layer (paragraphs 0017 and 0026), where the latex base layer may include additives such as a thickener, where the thickener may be non-associative or associative (paragraphs 0027). Since Bone et al. establish that non-associative or associative thickeners is a known suitable additive for latex layers, it would have have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included an associative thickener as an additive in the self-sealing rubber layer 46 of Tweet et al. 
	While Bone et al. do not explicitly disclose that the associative thickener may be nonionic, Dimanshteyn et al. teach that nonionic associative thickeners are suitable thickeners for use in latex to enhance the rheological properties of the latex (paragraph 0092). Since Dimanshteyn et al. establish that nonionic associative thickeners are known suitable additives for latex layers for enhancing the rheological properties of the latex, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a nonionic associative thickener as the associative thickener of the self-sealing rubber layer 46 taught by Tweet et al. and Bone et al. as discussed above.

[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Claims 1-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tweet et al. (US 2008/0264951) in view of Bone et al. (US 2011/0097954), and in further view of Bobsein et al. (US 2008/0234411).
In regard to claims 1-3 and 13, Tweet et al. teach a method of making a self-sealing fuel tank comprising providing the fuel tank with a fuel-activated self-sealing fuel-reactive rubber layer 46 (paragraph 0025), where fuel-reactive rubber layer 46 may comprise at least one of a sponge, a foam, and a natural latex (paragraph 0025; fuel-reactive rubber layer 46 swells upon contact with fuel, paragraph 0025, also see progression of the piercing of rubber layer 46 and subsequent self-sealing of rubber layer 46 in Figures 4-7). In further regard to claim 13, the natural latex of the fuel-reactive rubber layer 46 is a natural rubber. Since Tweet et al. teach that 
	While Tweet et al. do not specifically identify the additives in the fuel-reactive rubber layer 46, and thereby does not explicitly disclose that the fuel-reactive rubber layer 46 includes a non-ionic associative thickener as a rheology modifier, Bone et al. teach a multilayer article that includes a layer of latex (base layer (paragraphs 0017 and 0026), where the latex base layer may include additives such as a thickener, where the thickener may be non-associative or associative (paragraphs 0027). Since Bone et al. establish that non-associative or associative thickeners is a known suitable additive for latex layers, it would have have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included an associative thickener as an additive in the self-sealing rubber layer 46 of Tweet et al. 
	While Bone et al. do not explicitly disclose that the associative thickener may be nonionic, Bobsein et al. teach that nonionic associative thickeners, including those with a polymeric backbone constructed from one or more blocks of polymerized oxyalkylene units with hydrophobic groups attached to or within the backbone, and including where the polyoxyalkylene units are linked with a multifunctional isocyanate (see, for example, paragraphs 0033, 0044 and 0045), are suitable thickeners for use in latex (paragraphs 0063 and 0113) to enhance the rheological properties of the latex (for example, to increase the viscosity of the latex, 

In regard to claim 4, Tweet et al., Bone et al. and Bobsein et al. teach the method as discussed above in regard to claims 1-3. Bobsein et al. further teach that the backbone may include amine functionality in a preferred embodiment of increasing the viscosity of the latex (see, for example, paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included amine functionality in the backbone of the thickener of the self-sealing layer taught by Tweet et al., Bone et al. and Bobsein et al.

In regard to claim 5, Tweet et al., Bone et al. and Bobsein et al. teach the method as discussed above in regard to claim 1. Bobsein et al. further teach that the amount of the thickener in the latex may be from 1 to 60 % relative to the weight of the latex (see, for example, paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included the thickener in the self-sealing layer taught by Tweet et al., Bone et al. and Bobsein et al. in an amount of amounts that fall within the range of 1 to 60% relative to the weight of the latex foam of the self-sealing layer, including 

In regard to claim 12, since Tweet et al., Bone et al. and Bobsein et al. teach a latex foam having all structural and compositional limitations (including that the latex is a foam), one of ordinary skill in the art would have expected the inherent physical characteristics of the foam, such as the ability to form a stable cell structure as the latex foam cures (crosslinks), to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782